Appeal Dismissed and Memorandum Opinion filed April 14, 2020




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00180-CV

                        ROBERT WILLIAMS, Appellant

                                            V.

    PROPERTY FRAMEWORKS AS AGENT FOR RAFAEL ALICEA,
                       Appellee

                On Appeal from County Civil Court at Law No. 1
                             Harris County, Texas
                       Trial Court Cause No. 1147730

                           MEMORANDUM OPINION

      This is an appeal from a judgment signed January 28, 2020. No post-
judgment motion was filed. The notice of appeal was due February 27, 2020. See
TEX. R. APP. P. 26.1. Appellant, however, filed his notice of appeal on March 2,
2020, a date within 15 days of the due date for the notice of appeal. See Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal.
      On March 19, 2020, we ordered appellant to file a proper motion to extend
time to file the notice of appeal on or before March 30, 2020. See TEX. R. APP. P.
26.3;10.5(b). Appellant did not file a motion. The appeal is dismissed. See TEX.
R. APP. P. 42.3.



                                       PER CURIAM




Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2